Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehran et al. (US 2019/0364480 A1).
Consider claim 1, Mehran et al. show and disclose a method of providing a cellular network enhancement, comprising: collecting, with a sensor, information related to an environmental condition within a cell coverage area of a base station (a method of operating a cellular telecommunications network, the network including a first base station and a User Equipment (UE) the method comprising receiving data from an external sensor indicating a first change in a propagation environment between the UE and the base station; and, in response, reconfiguring a connectivity property for the UE [paragraph 9]); determining, from the collected information, that the environmental condition will inflict a threshold strain on a cellular network that transmits through the base station (react to data from an external sensor indicating (e.g. detecting or predicting) that the propagation environment between the UE and the base station is changing; base station may respond to this data by reconfiguring a connectivity property for the UE in order to mitigate any negative impact on QoS for the UE [paragraph 10]); and in response to determining that the environmental condition will inflict the threshold strain, routing signals of the cellular network to an alternate base station (the first base station 10 sends a message to the second base station 20 requesting the handover of the UE 30 to the second base station 20 [paragraphs 10, 46]).
Consider claim 15, Mehran et al. show and disclose a method for providing a cellular network enhancement, the method comprising: collecting information, from a sensor, within a cell coverage area of a base station, the base station transmitting signals of a cellular network (a method of operating a cellular telecommunications network, the network including a first base station and a User Equipment (UE) the method comprising receiving data from an external sensor indicating a first change in a propagation environment between the UE and the base station; and, in response, reconfiguring a connectivity property for the UE [paragraph 9]); predicting a future event occurring within the cell coverage area will disrupt the cellular network at a future time (react to data from an external sensor indicating (e.g. detecting or predicting) that the propagation environment between the UE and the base station is changing; base station may respond to this data by reconfiguring a connectivity property for the UE in order to mitigate any negative impact on QoS for the UE; if the sensor data indicates that the coverage area of the serving base station will soon not cover the UE (e.g. because the user is shutting a door or is about to enter a location not covered by the serving base station), the serving base station may receive data indicating this change from an external sensor (e.g. a door or proximity sensor) [paragraph 10]); and transferring the signals of the cellular network to an alternate base station at the future time (and initiate a handover to a more suitable base station; the first base station 10 sends a message to the second base station 20 requesting the handover of the UE 30 to the second base station 20 [paragraphs 10, 46]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Li (US 2009/0201218 A1), and in further view of Brown et al. (US 2021/030261 A1).
Consider claim 3, and as applied to claim 1 above, Mehran et al. show and disclose the claimed invention except wherein: the sensor is a collection of weather sensors; the collected information is at least one of a pressure value, a temperature value, a humidity value, or a wind speed value; and the environmental condition is a future weather condition comprising at least one of frost, snow, lightning, rain, or hail and is predicted to damage the base station,
In a similar field of endeavor, Li shows and discloses wherein: the sensor is a collection of weather sensors; the collected information is at least one of a pressure value, a temperature value, a humidity value, or a wind speed value (Detecting by the sensor 12 a deviation 111 of the base station antenna 11 on the direction of the wind 18. And the sensor may be an accelerometer [paragraph 26]); and the environmental condition is a future weather condition and is predicted to damage the base station (When the deviation 111 exceeds a predetermined value, it is indicated that the wind 18 is too strong such that the base station antenna 11 may be damaged [paragraph 29]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use sensors that detect wind direction at a base station antenna as taught by Li in the network of Mehran et al., in order to protect the antenna of a base station damage that would interrupt wireless communications.
However, Mehran et al., as modified by Li fails to specifically disclose the environmental condition is a future weather condition comprising at least one of frost, snow, lightning, rain, or hail.
In a similar field of endeavor, Brown shows and discloses the environmental condition is a future weather condition comprising at least one of frost, snow, lightning, rain, or hail (The use of dewpoint and temperature within the weather module as well as other onboard sensors may allow for the prediction of fog, hail, tornado and similar driving threats [paragraph 168]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use sensors data to predict weather conditions such as hail as taught by Brown in the network of Mehran et al., as modified by Li, in order to monitor the environment and predict the impact.
Consider claim 4, and as applied to claim 3 above, Mehran et al., as modified by Li, show and disclose the claimed invention except sending an alert containing the future weather condition to electronic devices connected to the cellular network and within the cell coverage area.
In a similar field of endeavor, Brown et al. show and disclose sending an alert containing the future weather condition to electronic devices connected to the cellular network and within the cell coverage area (Local modules or the network may alert the local road authorities, police, radio, and/or news outlets of impending or current fog, hail, or tornado (or other inclement weather) conditions [paragraph 168]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to alert local authorities of impending weather conditions as taught by Brown et al. in the network of Mehran et al., as modified by Li, in order to mitigate or avoid damage and/or accidents.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Apostolos et al. (US 2020/0137590 A1).
Consider claim 6, and as applied to claim 1 above, Mehran et al. show and disclose the claimed invention except wherein: the cellular network comprises an overloaded portion; and a mobile switching center transfers signals of the overloaded portion from the base station to the alternate base station.
In a similar field of endeavor, Apostolos et al. show and disclose wherein: the cellular network comprises an overloaded portion; and a mobile switching center transfers signals of the overloaded portion from the base station to the alternate base station (Mobile Switching Centers (MSCs) and the like that manage the radio channel resources and controls items such as handover within the group of base stations; When base station A is in a particularly crowded or overloaded state, a decision may be made to handoff mobile M to base station B [paragraphs 25, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to detect load conditions at the MSC and initiate handoffs between base stations as taught by Apostolos et al. in the network of Mehran et al., in order to provide optimal load sharing.
Consider claim 19, and as applied to claim 15 above, Mehran et al. show and disclose the claimed invention except wherein a mobile switching center transfers signals to the alternate base station to reduce a network load on the cellular network.
In a similar field of endeavor, Apostolos et al. show and disclose wherein a mobile switching center transfers signals to the alternate base station to reduce a network load on the cellular network (Mobile Switching Centers (MSCs) and the like that manage the radio channel resources and controls items such as handover within the group of base stations; When base station A is in a particularly crowded or overloaded state, a decision may be made to handoff mobile M to base station B [paragraphs 25, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to detect load conditions at the MSC and initiate handoffs between base stations as taught by Apostolos et al. in the network of Mehran et al., in order to provide optimal load sharing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Berglund (6,094,567).
Consider claim 7, and as applied to claim 1 above, Mehran et al. show and disclose the claimed invention except wherein: the base station is part of a grid and comprises a set of base stations connected to the cellular network; each base station of the set of base stations comprises a set of sensors; and a mobile switching center is configured to route the signals of the cellular network between the set of base stations based on readings from the set of sensors.
In a similar field of endeavor, Berglund shows and discloses wherein: the base station is part of a grid and comprises a set of base stations connected to the cellular network (a mobile switching center (MSC) is linked to a plurality of base stations by a series of digital transmission links. The base stations are geographically dispersed to form an area of coverage for the system [col. 2 lines 44-48]); each base station of the set of base stations comprises a set of sensors (by placing a temperature sensor 18 within the base station in the region of the heat generating components i.e. the transceivers or signal amplifiers. Temperature sensor 18, which may represent multiple independent temperature sensors, is configured to react in response to a specified temperature level. [col. 3 lines 7-12]); and a mobile switching center is configured to route the signals of the cellular network between the set of base stations based on readings from the set of sensors (when the temperature reaches a first predefined temperature, sensor 18 generates signal to trigger a first alarm in the MSC to alert it of this event; After receiving the alarm signifying the first predefined temperature level has been reached, the MSC responds by blocking (taking off-line) a predefined number of transceivers e.g. 25 percent in order to reduce the heat emissions; MSC can be programmed to maintain e.g. 10 percent of the transceivers to be operational for emergency traffic [col. 3 lines 14-43]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide temperature sensors at a base station, and alert the MSC when overheating is detected as taught by Berglund in the network of Mehran et al., in order to prevent equipment failure at a base station, and maintain access for emergency communications.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Justen (US 2009/0187831 A1).
Consider claim 8, and as applied to claim 1 above, Mehran et al. show and disclose the claimed invention except wherein the environmental condition is at least one of a current weather condition, a future weather condition, a natural disaster, an automobile density, a human population density, or a manmade disaster.
In a similar field of endeavor, Justen shows and discloses wherein the environmental condition is at least one of a current weather condition, a future weather condition, a natural disaster, an automobile density, a human population density, or a manmade disaster (weather station comprise a lightning detector 701, an outside temperature sensor 702, a barometric sensor 703, a wind direction sensor 704, a wind speed meter 705 and a humidity sensor 706. [paragraphs 4, 33, 40]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide sensors as part of a base station to function as a weather station as taught by Justen in the network of Mehran et al., in order to monitor real time weather information.

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Justen (US 2009/0187831 A1) in view of Mehran et al. (US 2019/0364480 A1).
Consider claim 9, Justen shows and discloses a cellular base station-mounted system for collecting and aggregating information, comprising: a first set of sensors mounted on a base station and configured to collect shelter information related to a shelter condition for components for the base station (remote monitoring and control arrangements have usually been customised systems, including a collection of sensors and actuators connected to the input and output ports of a centralised control unit; The open/closed state and movements of a door, a hatch or similar access control means to said closed space should be monitored in order to properly exclude unauthorised access and to give a warning if an attempt of unauthorised access is suspected to be in progress [paragraphs 3, 4 and 33]); a second set of sensors mounted on the base station and configured to collect environmental information related to an environmental condition within a cell coverage area of the base station (an arrangement in which a weather station can be associated either with one node or a group of nodes. The physical level devices that constitute the observation and measurement instrumentation of the weather station comprise a lightning detector 701, an outside temperature sensor 702, a barometric sensor 703, a wind direction sensor 704, a wind speed meter 705 and a humidity sensor 706 [paragraphs 33, 39, 40]).
However, Justen fails to explicitly disclose a processor configured to: determine that at least one of the collected shelter information or the collected environmental information is inflicting or will inflict a threshold strain on a cellular network that transmits through the base station; and route signals of the cellular network to an alternate base station.
In a similar field of endeavor, Mehran et al. show and disclose a processor configured to: determine that at least one of the collected shelter information or the collected environmental information is inflicting or will inflict a threshold strain on a cellular network that transmits through the base station; and route signals of the cellular network to an alternate base station (react to data from an external sensor indicating (e.g. detecting or predicting) that the propagation environment between the UE and the base station is changing; base station may respond to this data by reconfiguring a connectivity property for the UE in order to mitigate any negative impact on QoS for the UE; the first base station 10 sends a message to the second base station 20 requesting the handover of the UE 30 to the second base station 20 [paragraphs 10, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide sensors to detect a potential disruption of service as taught by Mehran et al. in the system of Justen, in order to monitor the environment between an user and base station.
Consider claim 13, Justen, as modified by Mehran et al., shows and discloses the claimed invention as applied to claim 9 above, and in addition, Justen further discloses wherein the environmental condition is at least one of a current weather condition, a future weather condition, a natural disaster, an automobile density, a human population density, or a manmade disaster (weather station comprise a lightning detector 701, an outside temperature sensor 702, a barometric sensor 703, a wind direction sensor 704, a wind speed meter 705 and a humidity sensor 706. [paragraphs 4, 33, 40]).
Consider claim 14, Justen, as modified by Mehran et al., shows and discloses the claimed invention as applied to claim 9 above, and in addition, Justen further discloses wherein at least one of the shelter information or the environmental information is transmitted to an electronic device connected to the cellular network (an alarms and signalling interface 907, which is adapted to send alarms and/or notifications to selected user terminals, which most appropriately are mobile terminals, if and when the portal software 901 receives from the controller modules reports concerning certain triggering events [paragraph 47]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Justen (US 2009/0187831 A1) in view of Mehran et al. (US 2019/0364480 A1), and in further view of Syed et al. (US 2017/0118629 A1).
Consider claim 10, and as applied to claim 9 above, Justen, as modified by Mehran et al., shows and discloses the claimed invention except wherein: the second set of sensors collects density information; and the processor is further configured to estimate a number of electronic devices connected to the cellular network within the cell coverage area.
In a similar field of endeavor, Syed et al. show and disclose wherein: the second set of sensors collects density information; and the processor is further configured to estimate a number of electronic devices connected to the cellular network within the cell coverage area (the sensor(s) included in the base station allow for the base station and/or base station antenna position, altitude and/or orientation to be controlled, e.g., changed, in a real time or near real time manner, e.g., in response to a predetermined schedule and/or in response to expected or detected changes in the number and location of people in a given area including potential wireless coverage areas of the base station [paragraphs 25, 104]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use sensors to detect the number of people in a wireless coverage area as taught by Syed et al. in the system of Justen, as modified by Mehran et al., in order to manage the base stations in a coverage area.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Justen (US 2009/0187831 A1) and Mehran et al. (US 2019/0364480 A1), in view of Syed et al. (US 2017/0118629 A1), and in further view of Brown et al. (US 2021/030261 A1).
Consider claim 11, and as applied to claim 10 above, the combination of Justen and Mehran et al., as modified by Syed et al., shows and discloses the claimed invention except wherein: the second set of sensors is a set of cameras configured to capture image information regarding a number of vehicles within the cell coverage area; and the processor is further configured to estimate a load on the cellular network based on the number of vehicles.
In a similar field of endeavor, Brown et al. show and disclose wherein: the second set of sensors is a set of cameras configured to capture image information regarding a number of vehicles within the cell coverage area; and the processor is further configured to estimate a load on the cellular network based on the number of vehicles (events may be wholly or partially detected by one or more sensors 2310; sensors may include one or more cameras 2315; events may include detection of the presence of vehicles 2306; may communicate the collected information (or a decision determined based on the collected information) to another computing device (such as another base station (for instance, an “upstream” or “downstream” base station), another application module (for instance, an “upstream” or “downstream” application module), or to a central control center) and the another computing device may use the information to improve or optimize traffic congestion based on the collected information [paragraphs 232, 236]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to collect information from sensors to detect the presence of vehicles as taught by Brown et al. in the system of Justen and Mehran et al., as modified by Syed et al., in order to measure and monitor the environment in a coverage area.
Consider claim 12, and as applied to claim 9 above, the combination of Justen and Mehran et al., as modified by Syed et al., shows and discloses the claimed invention except wherein: the second set of sensors is a set of infrared cameras configured to capture image information regarding a number of people within the cell coverage area; and the processor is further configured to estimate a load on the cellular network based on the number of people.
In a similar field of endeavor, Brown et al. show and disclose wherein: the second set of sensors is a set of infrared cameras configured to capture image information regarding a number of people within the cell coverage area; and the processor is further configured to estimate a load on the cellular network based on the number of people (events may be wholly or partially detected by one or more sensors 2310; sensors may include one or more cameras 2315; events may include detection of the presence of pedestrians; may communicate the collected information (or a decision determined based on the collected information) to another computing device (such as another base station (for instance, an “upstream” or “downstream” base station), another application module (for instance, an “upstream” or “downstream” application module), or to a central control center) and the another computing device may use the information to improve or optimize traffic congestion based on the collected information [paragraphs 232, 236]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to collect information from sensors to detect the presence of pedestrians as taught by Brown et al. in the system of Justen and Mehran et al., as modified by Syed et al., in order to measure and monitor the environment in a coverage area.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Li (US 2009/0201218 A1).
Consider claim 16, and as applied to claim 15 above, Mehran et al. show and disclose the claimed invention except wherein: the cell coverage area is monitored by a sensor configured to detect a weather condition; and the weather condition is predicted to cause damage to the base station at the future time.
In a similar field of endeavor, Li shows and discloses wherein: the cell coverage area is monitored by a sensor configured to detect a weather condition; and the weather condition is predicted to cause damage to the base station at the future time (Detecting by the sensor 12 a deviation 111 of the base station antenna 11 on the direction of the wind 18. And the sensor may be an accelerometer; When the deviation 111 exceeds a predetermined value, it is indicated that the wind 18 is too strong such that the base station antenna 11 may be damaged [paragraphs 26, 29]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use sensors that detect wind direction at a base station antenna as taught by Li in the network of Mehran et al., in order to protect the antenna of a base station damage that would interrupt wireless communications.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Li (US 2009/0201218 A1), and in further view of Brown et al. (US 2021/030261 A1).
Consider claim 17, and as applied to claim 16 above, Mehran et al., as modified by Li, show and disclose the claimed invention except wherein an alert containing information about the weather condition is transmitted to electronic devices present within cell coverage area.
In a similar field of endeavor, Brown et al. show and disclose wherein an alert containing information about the weather condition is transmitted to electronic devices present within cell coverage area (Local modules or the network may alert the local road authorities, police, radio, and/or news outlets of impending or current fog, hail, or tornado (or other inclement weather) conditions [paragraph 168]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to alert local authorities of impending weather conditions as taught by Brown et al. in the network of Mehran et al., as modified by Li, in order to mitigate or avoid damage and/or accidents.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mehran et al. (US 2019/0364480 A1) in view of Natarajan et al. (US 2008/0219213 A1).
Consider claim 20, and as applied to claim 15 above, Mehran et al. show and disclose the claimed invention except wherein a channel of the alternate base station is controlled by the base station at the future time.
In a similar field of endeavor, Natarajan et al. show and disclose wherein a channel of the alternate base station is controlled by the base station at the future time (If little or no activity is detected in a neighbor LIGHTLY_LOADED_BS, as determined by a contiguous (and etiquette-defined) number of idle or lightly loaded frames, then the OVER_LOADED_BS could request to "borrow" sub-channels from the LIGHTLY_LOADED_BS [paragraph 43]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have an overloaded base station borrow channels from a lightly loaded one as taught by Natarajan et al. in the network of Mehran et al., in order to share the load amongst base stations.


Allowable Subject Matter
Claims 2, 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephenne et al. (US 2017/0064531 A1) teach the visual information may be analyzed to identify an absolute or relative position of the UE in a coverage area of an access point (AP), which can be used to select antenna configuration parameters for transmitting a discovery signal, e.g., direction of departure (DoD), angle of departure (AoD), precoder. In other embodiments, the visual information is used to predict a link obstruction over a radio interface between a UE and an AP. In one example, the visual information is used to track a position of the UE migrating in or near a coverage area of the AP. The visual information may then be used to predict that the served UE will migrate to a position such that an object (e.g., a building) will interrupt the signal path between the UE and the AP. In another example, the visual information is used to identify a weather condition (e.g., precipitation), and to predict that the weather condition will increase a path loss over the radio interface. Predicting the link obstruction may allow a transmission or scheduling parameter to be modified ahead of time to mitigate or avoid a reduction in link quality resulting from the link obstruction. The UE may be handed off to a neighboring AP to partially or completely avoid the link obstruction, reading on the claimed “A method of providing a cellular network enhancement, comprising: collecting, with a sensor, information related to an environmental condition within a cell coverage area of a base station; determining, from the collected information; in response to determining that the environmental condition will inflict the threshold strain, routing signals of the cellular network to an alternate base station; predicting a future event occurring within the cell coverage area will disrupt the cellular network at a future time; and transferring the signals of the cellular network to an alternate base station at the future time,” (see paragraph 22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641